WARRANT AGREEMENT




by and between




Gentor Resources, Inc., a Florida corporation




and




Arnold T. Kondrat, an individual








WARRANT AGREEMENT




WARRANT AGREEMENT (the “Agreement”), dated as of July 31, 2007, by and between
Gentor Resources, Inc., a Florida corporation (the “Company”), and Arnold T.
Kondrat, an individual (the “Warrantholder”).  




A.

The Warrantholder has executed that certain subscription agreement (the
“Subscription Agreement”) for the purchase of 1,000,000 Units (as defined
therein) consisting of shares of Common Stock (as defined below) and warrants to
purchase Common Stock.  This Agreement is being executed in connection with the
purchase of the 1,000,000 Units.




B.

Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Subscription Agreement.  In addition, certain
capitalized terms used herein are defined in paragraph 13 below.




In consideration of the parties mutual covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:




1.

Issuance of Warrants.




(a)

The Company hereby issues and grants to the Warrantholder warrants to purchase
1,000,000 shares of Common Stock (collectively, the “Warrants”).  Each Warrant
shall entitle the Warrantholder, subject to the satisfaction of the conditions
to exercise set forth in paragraph 7 of this Agreement, to purchase on or prior
to 5:00 p.m., Eastern Daylight Saving time, on July 31, 2009 (the “Warrant
Expiration Date”) one share of Common Stock (the Common Stock issuable upon
exercise of the Warrants being collectively referred to herein as the “Warrant
Shares”) at the Exercise Price (as defined below) then in effect.  The number of
Warrant Shares issuable on exercise of each Warrant and the Exercise Price are
subject to adjustment pursuant to paragraph 8 of this Agreement.




(b)

Subject to the adjustments provided in paragraph 8 hereof, the exercise price
per Warrant Share (the “Exercise Price”) shall equal to twenty five cents
(US$0.25).




2.

Form of Warrant Certificates.  Concurrently with the execution and delivery of
this Agreement by the Warrantholder and the Company, the Company shall cause to
be executed and delivered to the Warrantholder one or more certificates
evidencing the Warrants (the “Warrant Certificates”).  Each Warrant Certificate
delivered hereunder shall be substantially in the form set forth in Exhibit “2”
attached hereto and may have such letters, numbers or other identification marks
and legends, summaries or endorsements printed thereon as the Company may deem
appropriate and that are not inconsistent with the terms of this Agreement or as
may be required by applicable law, rule or regulation.  Each Warrant Certificate
shall be dated the date of execution by the Company.




3.

Execution of Warrant Certificates.




(a)

Each Warrant Certificate delivered hereunder shall be signed on behalf of the
Company by one (1) officer of the Company.  Each such signature may be in the
form of a facsimile thereof and may be imprinted or otherwise reproduced on the
Warrant Certificates.




(b)

If any officer of the Company who signed any Warrant Certificate ceases to be an
officer of the Company before the Warrant Certificate so signed shall have been
delivered by the Company, such Warrant Certificate nevertheless may be delivered
as though such person had not ceased to be an officer of the Company.




4.

Registration.  Warrant Certificates shall be issued in registered form only.
 The Company will keep or cause to be kept books for registration of ownership
and transfer of each Warrant Certificate issued pursuant to this Agreement.
 Each Warrant Certificate issued pursuant to this Agreement shall be numbered by
the Company and shall be registered by the Company in the name of the holder
thereof (initially Warrantholder).  The Company may deem and treat the
registered holder of any Warrant Certificate as the absolute owner thereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone) for the purpose of any exercise thereof and for all other purposes, and
the Company shall not be affected by any notice to the contrary.




5.

Transfers and Exchanges.




(a)

Transfers.  Subject to the following provisions of this paragraph 5, the
Warrants are transferable, in whole or in part, upon surrender of the Warrant
Certificates evidencing such Warrants at the office of the Company, together
with a written assignment in the form of the Assignment appearing as a part of
 the form of Warrant Certificate attached hereto as Exhibit “2”, duly executed
by the registered holder thereof or its agent or attorney.  Upon such surrender,
the Company shall, subject to this paragraph 5, register or cause the
registration of the transfer upon the books maintained by or on behalf of the
Company for such purpose.  If the Warrants evidenced by any Warrant Certificate
are to be transferred in whole, the Company shall execute and deliver a new
Warrant Certificate or Warrant Certificates in the name of the assignee or
assignees in the denominations specified in the instrument of assignment.  If
the Warrants evidenced by any Warrant Certificate are to be transferred in part,
the Company shall execute and deliver a new Warrant Certificate or Warrant
Certificates to and in the name of the assignee or assignees in the
denominations specified in the instrument of assignment and a new Warrant
Certificate to and in the name of the assigning holder in an amount equal to the
number of Warrants evidenced by the surrendered Warrant Certificate that were
not transferred.




(b)

Restrictions on Transfer.  Unless otherwise consented to by the Company, no
Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred or
otherwise disposed of (each, a “transfer”) unless: (i) the transfer complies
with all applicable securities laws and the provisions of this Agreement; and
(ii) the transferee agrees in writing to be bound by the terms of this
Agreement.




(c)

Exchanges.  A Warrant Certificate may be exchanged, at the option of the holder
thereof, upon surrender of such Warrant Certificate at the office of the
Company, for one or more other Warrant Certificates of like tenor and
representing in the aggregate the same number of Warrants as was represented by
the surrendered Warrant Certificate.




(d)

Cancellation.  Warrant Certificates surrendered for transfer or exchange shall
be canceled by the Company.




6.

Mutilated or Missing Warrant Certificates.  If any Warrant Certificate is
mutilated, lost, stolen or destroyed, the Company shall issue, upon surrender
and cancellation of any mutilated Warrant Certificate, or in lieu of and
substitution for any lost, stolen or destroyed Warrant Certificate, a new
Warrant Certificate of like tenor and representing an equal number of Warrants.
 In the case of a lost, stolen or destroyed Warrant Certificate, a new Warrant
Certificate shall be issued by the Company only upon the Company’s receipt of
reasonably satisfactory evidence of such loss, theft or destruction and, if
requested, an indemnity or bond reasonably satisfactory to the Company.




7.

Exercise of Warrants.




(a)

Exercise.




(1)

Subject to the terms and conditions set forth in this paragraph 7, Warrants may
be exercised, in whole or in part (but not as to any fractional part of a
Warrant), at any time or from time to time on or prior to 5:00 p.m., Eastern
Daylight Saving time, on the Warrant Expiration Date.




(2)

In order to exercise any Warrant, Warrantholder shall deliver to the Company at
its office the following: (i) a written notice in the form of the Election to
Purchase attached to the form of Warrant Certificate attached hereto as Exhibit
“2” of such Warrantholder’s election to exercise the Warrants, which notice
shall specify the number of such Warrantholder’s Warrants being exercised; (ii)
the Warrant Certificate or Warrant Certificates evidencing the Warrants being
exercised; and (iii) payment of the aggregate Exercise Price.




(3)

All rights of Warrantholder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m., Eastern Daylight Saving time, on the
Warrant Expiration Date shall immediately cease and such Warrants shall be
automatically cancelled and void.




(b)

Payment of Exercise Price.  Payment of the Exercise Price with respect to
Warrants being exercised hereunder shall be made by the payment by the
Warrantholder to the Company, in cash, by check or wire transfer, of an amount
equal to the Exercise Price multiplied by the number of Warrants then being
exercised.




(c)

Payment of Taxes. The Company shall be responsible for paying any and all issue,
documentary, stamp or other taxes that may be payable in respect of any issuance
or delivery of Warrant Shares on exercise of a Warrant, except that, in case
such Warrant Shares shall be registered in a name or names other than the name
of the holder of a Warrant, funds sufficient to pay all transfer taxes, if any,
which shall be payable upon the execution and delivery of such Warrant Shares
shall be paid by the holder thereof to the Company at the time an Warrantholder
delivers such Warrants to the Company for exercise.




(d)

Delivery of Warrant Shares.  Upon receipt of the items referred to in paragraph
7.(a), the Company shall, as promptly as practicable, and in any event within
three (3) Business Days thereafter, execute and deliver or cause to be executed
and delivered, to or upon the written order of the Warrantholder exercising its
Warrants, and in the name of such Warrantholder or such Warrantholder’s
designee, a share certificate or share certificates representing the number of
Warrant Shares to be issued on exercise of the Warrant(s) and enter full details
of such issuance in the stock register of the Company in order to confer upon
the Warrantholder or the Warrantholder’s designee legal title thereto.  The
share certificate or share certificates issued to such Warrantholder or its
designee shall bear any restrictive legend required under applicable law, rule
or regulation.  The share certificate or share certificates so delivered (and
the entry in the stock register) shall be registered or made, as the case may
be, in the name of such Warrantholder or such other name as shall be designated
in said notice.  A Warrant shall be deemed to have been exercised and such share
certificate or share certificates shall be deemed to have been issued, and such
holder or any other Person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
that such notice, together with payment of the aggregate Exercise Price and the
Warrant Certificate or Warrant Certificates evidencing the Warrants to be
exercised, is received by the Company as aforesaid and the corresponding entries
are made in the stock register of the Company.  If the Warrants evidenced by any
Warrant Certificate are exercised in part, the Company shall, at the time of
delivery of the share certificate or share certificates, deliver to the holder
thereof a new Warrant Certificate evidencing the Warrants that were not
exercised or surrendered, which shall in all respects (other than as to the
number of Warrants evidenced thereby) be identical to the Warrant Certificate
being exercised.  Any Warrant Certificates surrendered upon exercise of Warrants
shall be canceled by the Company.




8.

Adjustment of Number of Warrant Shares Issuable Upon Exercise and Adjustment of
Exercise Price.




(a)

Stock Dividends, Subdivisions and Combinations.  If at any time after the date
hereof the Company shall: (i) pay a dividend, or make any other distribution of,
additional shares of Common Stock to all holders of its Common Stock (other than
pursuant to the exercise of Warrants); (ii) subdivide its outstanding shares of
Common Stock into a larger number of shares of Common Stock; or (iii) combine
its outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the number of Warrant Shares for which each Warrant is exercisable
immediately after the occurrence of any such event shall be proportionately
increased in the case of (i) and (ii) above and proportionately decreased in the
case of (iii) above.




(b)

Certain Other Distributions.  If at any time after the date hereof the Company
shall make any dividend, or any other distribution by the Company to the holders
of its Common Stock, of any shares of capital stock of the Company, evidences of
indebtedness of the Company, cash or other assets (including rights, warrants,
convertible securities or other securities [of the Company or any other
Person]), other than any dividend or distribution: (i) upon a capital
reorganization, reclassification, merger or consolidation to which paragraph
8.(c) applies: or (ii) of any common stock referred to in paragraph 8.(a), then
(x) the number of Warrant Shares for which each Warrant is exercisable shall be
adjusted to equal the product obtained by multiplying the number of shares of
Common Stock for which one Warrant is exercisable immediately prior to such
distribution by a fraction (A) the numerator of which shall be the Current
Market Price per share of Common Stock at the time of such distribution and (B)
the denominator of which shall be the Current Market Price per share of Common
Stock minus the amount allocable to one share of Common Stock of the fair value
(as determined in good faith by the Board of Directors of the Company) of any
and all such evidences of indebtedness, shares of stock, other securities or
property so distributed.




(c)

Upon Reclassifications, Reorganizations, Consolidations or Mergers.  In the
event of any capital reorganization of the Company, any reclassification of the
stock of the Corporation (other than a change in par value or from par value to
no par value or from no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination or  reverse split of shares),
or any consolidation or merger of the Company with or into another Person (where
the Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock), except in the case of a merger
or consolidation to which clause (i) of the last sentence of this paragraph
8.(c) applies, each Warrant, effective at the close of business on the date such
reorganization, reclassification, consolidation, or merger shall become
effective, shall thereafter be exercisable for the kind and number of shares of
stock or other securities or property, (including cash) receivable upon the
consummation of such reorganization, reclassification, consolidation or merger,
by a holder of the number of shares of Common Stock deliverable (immediately
prior to the time of such reorganization, reclassification, consolidation or
merger) upon exercise of such Warrant and otherwise shall have the  same terms
and conditions applicable immediately prior to such time of such reorganization,
reclassification, consolidation or merger. The provisions of this clause shall
similarly apply to successive reorganizations, reclassifications,
consolidations, or mergers. The Corporation shall not effect any such
reorganization, reclassification, consolidation or merger unless, (i) in the
case of a merger or consolidation in which the consideration receivable upon
consummation of such merger or consolidation by a holder of shares of Common
Stock consists solely of cash, either (x) simultaneously with the consummation
thereof, the Corporation shall pay to the Holder of the Warrant Certificate
evidencing such Warrants an amount in cash equal to (A) the amount in cash that
would be received upon such consummation by a holder of the number of shares of
Common Stock deliverable (immediately prior to such consummation) upon exercise
of such Warrants less (B) the Exercise Price or (y) the Exercise Price for any
Warrant exceeds the amount in cash that would be so received or (ii) in all
other cases, prior to the consummation thereof, the successor corporation (if
other than the Corporation) resulting from such reorganization,
reclassification, consolidation, or merger shall assume, by written instrument,
the obligation to deliver to the holders of this Warrant such shares of stock,
securities or property, including cash, which, in accordance with the foregoing
provisions, such holders shall be entitled to receive upon such exercise.




(d)

Exercise Price Adjustment.  Whenever the number of Warrant Shares into which a
Warrant is exercisable is adjusted as provided in paragraphs 8.(a) and 8.(b),
the Exercise Price payable upon exercise of the Warrant shall simultaneously be
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of shares of Common
Stock into which such Warrant was exercisable immediately prior to such
adjustment, and the denominator of which shall be the number of shares of Common
Stock into which such Warrant was exercisable immediately thereafter.




(e)

Notice of Certain Events.  Upon the occurrence of any event resulting in an
adjustment in the number of Warrant Shares (or other stock or securities or
property) receivable upon the exercise of the Warrants or the Exercise Price,
the Company shall promptly thereafter: (i) compute such adjustment in accordance
with the terms of the Warrants; (ii) prepare a certificate setting forth such
adjustment and showing in detail the facts upon which such adjustment is based;
and (iii) promptly mail copies of such certificate to Warrantholder.




9.

Reservation of Shares.  The Company shall at all times reserve and keep
available, free from preemptive rights, out of the aggregate of its authorized
but unissued share capital, the aggregate number of the Warrant Shares
deliverable upon the exercise of all outstanding Warrants, for the purpose of
enabling it to satisfy any obligation to issue the Warrant Shares upon the due
and punctual exercise of the Warrants, through 5:00 p.m., Eastern Daylight
Saving time, on the Warrant Expiration Date.




10.

No Impairment.  The Company shall not, by amendment of its organizational
documents, or through reorganization, consolidation, merger, dissolution,
issuance or sale of securities, sale of assets or any other voluntary action,
willfully avoid or seek to avoid the observance or performance of any of the
terms of the Warrants or this Agreement, and shall at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of
Warrantholder under the Warrants and this Agreement against wrongful impairment.
 Without limiting the generality of the foregoing, the Company:  (i) shall not
set or increase the par value of any Warrant Shares above the amount payable
therefor upon exercise, and (ii) shall take all actions that are necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of the Warrants.




11.

No Rights or Liabilities as Shareholder.  No holder, as such, of any Warrant
Certificate shall be entitled to vote, receive dividends or be deemed the holder
of Shares which may at any time be issuable on the exercise of the Warrants
represented thereby for any purpose whatever, nor shall anything contained
herein or in any Warrant Certificate be construed to confer upon the holder of
any Warrant Certificate, as such, any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to shareholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of Shares,
reclassification of Shares, change of par value or change of Shares to no par
value, consolidation, merger, conveyance or otherwise), or to receive notice of
meetings or other actions affecting stockholders or to receive dividend or
subscription rights, or otherwise, until such Warrant Certificate shall have
been exercised in accordance with the provisions hereof and the receipt and
collection of the Exercise Price and any other amounts payable upon such
exercise by the Company.  No provision hereof, in the absence of affirmative
action by Warrantholder to purchase Warrant Shares shall give rise to any
liability of such holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.




12.

Fractional Interests.  Notwithstanding the provisions of the Articles of
Incorporation of the Company, the Company shall not be required to issue
fractional Warrant Shares upon exercise of the Warrants or to distribute
certificates that evidence fractional Warrant Shares.  If any fraction of a
Warrant Share would, except for the provisions of this paragraph 12, be issuable
on the exercise of a Warrant, the number of Warrant Shares to be issued by the
Company shall be rounded to the nearest whole number, with one-half or greater
being rounded up, and less than one-half being rounded down.




13.

Definitions.  Unless the context otherwise requires, the terms defined in this
paragraph 13 whenever used in this Agreement shall have the respective meanings
hereinafter specified.  Words used in this Agreement in the singular or in the
plural shall each include the singular and the plural and the use of any gender
shall include all genders.  Additional definitions follow.




(a)

“Affiliate” shall mean, with respect to any Person, any officer or director of
such Person, or any other Person directly or indirectly controlling, controlled
by, or under common control with such Person.  For purposes of this definition,
“control” means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.




(b)

“Business Day” shall mean any day other than a Saturday or a Sunday or any day
on which banks located in Florida are authorized or obligated to close.




(c)

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.




(d)

“Current Market Value” per share of Common Stock or any other security on any
date of determination:  (i) the average of the daily closing sale prices for
each of 15 trading days immediately preceding such date (or such shorter number
of days during which such security has been listed or traded), if the security
has been listed on the New York Stock Exchange, the American Stock Exchange or
other national securities exchange or the NASDAQ National Market for at least 10
trading days prior to such date; (ii) if such security is not so listed or
traded, the average of the daily closing bid prices for each of the 15 trading
days immediately preceding such date (or such shorter number of days during
which such security had been quoted), if the security has been quoted on a
national over-the-counter market for at least 10 trading days; and (iii)
otherwise, the value of the security most recently determined as of a date
within the six months preceding such day by the Board of Directors of the
Company in good faith.




(e)

“Person” shall mean any corporation, association, partnership, joint venture,
trust, organization, business, individual, government or political subdivision
thereof or governmental body.




14.

Miscellaneous.  




(a)

Additional Parties.  The parties hereto agree that subsequent Persons who
purchase Units by executing a Subscription Agreement shall, upon execution of a
counterpart signature page hereto, be added as a party to this Agreement and
have all rights and privileges of the “Investors” and be subject and bound by
all the terms and conditions hereof as if such subsequent party was one of the
Investors on the date hereof.




(b)

Amendments and Waivers.  This Agreement may be supplemented or amended only by a
subsequent writing signed by each of the parties hereto (or their successors or
permitted assigns), and any provision hereof may be waived only by a written
instrument signed by the party charged therewith.




(c)

Counterparts.  This Agreement may be executed in counterparts and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.




(d)

Entire Agreement.  This Agreement and the other documents, instruments and
agreements executed in connection herewith constitute the entire agreement by,
between and among the parties as to the subject matter hereof and merges and
supersedes any prior discussions, understandings and agreements of any and every
nature by, between and among them as to the subject matter hereof.




(e)

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAWS, RULES OR PRINCIPLES.




(f)

JURISDICTION AND VENUE.  ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT SHALL BE BROUGHT IN THE COURTS OF MIAMI-DADE COUNTY IN THE STATE OF
FLORIDA OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
FLORIDA. THE PARTIES HEREBY ACCEPT THE EXCLUSIVE JURISDICTION OF THOSE COURTS
FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR PROCEEDING RISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR ANY
JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF BROUGHT IN ANY OF THE ABOVE
DESCRIBED COURTS AND HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN MIAMI DADE COUNTY, FLORIDA, HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. THE PARTIES, FURTHER, CONSENT TO SERVICE OF PROCESS IN
ANY SUCH ACTION OR LEGAL PROCEEDING BY MEANS OF REGISTERED MAIL OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, IN CARE OF THE ADDRESS SET FORTH HEREIN OR SUCH
OTHER ADDRESS AS EITHER PARTY MAY FURNISH IN WRITING TO THE OTHER, PROVIDED
PROCESS IS ACTUALLY RECEIVED.




(g)

Notices.  Unless otherwise provided, any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient upon delivery, when
delivered personally or by overnight courier or sent by telegram or fax, or
forty-eight (48) hours after being deposited in the United States mail as
certified or registered mail with postage prepaid, and addressed to the party to
be notified at such party’s address as set forth as set forth in the
Subscription Agreement or as subsequently modified by written notice.




(h)

Paragraphs and Headings.  The paragraphs and headings used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.




(i)

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be automatically
reformed so as to be enforceable while as nearly as possible preserving the
original intent of the parties.




(j)

Successors and Assigns.  Except as otherwise provided in this Agreement, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
 Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.




(k)

Termination.  This Agreement (other than paragraph 7.(b) and this paragraph 14,
and all related definitions, all of which shall survive such termination) shall
terminate on the earlier of (i) the Warrant Expiration Date and (ii) the date on
which all Warrants have been exercised.




(Signature Page Follows)





IN WITNESS WHEREOF, the parties hereto have duly executed this Warrant Agreement
as of the date first written above.




COMPANY:




Gentor Resources, Inc.







/s/ Lloyd J. Bardswich

By:  

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President










WARRANTHOLDER:










/s/ Arnold T. Kondrat

 

--------------------------------------------------------------------------------



Arnold T. Kondrat, an individual











Exhibit “2”




Form of Warrant Certificate




NEITHER THIS SECURITY NOR THE COMMON STOCK OF THE COMPANY ISSUABLE UPON EXERCISE
HEREOF HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
 NEITHER THIS SECURITY, SUCH COMMON STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FORM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A WARRANT
AGREEMENT, DATED AS OF JULY 31, 2007, BETWEEN GENTOR RESOURCES, INC., A FLORIDA
CORPORATION AND THE WARRANTHOLDER SIGNATORY THERETO OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.  COPIES OF THE WARRANT AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO GENTOR RESOURCES, INC.




THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE DATE”) WHICH IS
TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON
WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY, (B) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D)
PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE
SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR SALE
IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR (F)
PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.  THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.





WARRANT NUMBER: 1

NUMBER OF WARRANTS: 1,000,000







WARRANT CERTIFICATE




GENTOR RESOURCES, INC.




This Warrant Certificate certifies that Arnold T. Kondrat, an individual or his
registered assigns (the “Warrantholder”) , is the registered holder of 1,000,000
Warrants to purchase shares (the “Warrant Shares”), of the common stock, par
value $.0001 per share (the “Common Stock”) of Gentor Resources, Inc., a Florida
corporation (the “Company”).  Each Warrant entitles the holder, subject to the
satisfaction of the conditions to exercise set forth in paragraph 7 of the
Warrant Agreement referred to below, to purchase from the Company, at any time
or from time to time, on or prior to 5:00 p.m., Eastern Daylight Saving time, on
July 31, 2009 (the “Warrant Expiration Date”) one fully paid and nonassessable
Warrant Share at the Exercise Price as set forth in the Warrant Agreement.  The
number of Warrant Shares for which each Warrant is exercisable at the Exercise
Price as provided in the Warrant Agreement.




The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to a
Warrant Agreement, dated as of July 31, 2007 (the “Warrant Agreement”), between
the Company and Arnold T. Kondrat, which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and Warrantholder.




Warrantholder may exercise Warrants by surrendering this Warrant Certificate,
with the Election to Purchase, in the form attached hereto, properly completed
and executed, together with payment of the aggregate Exercise Price, at the
offices of the Company.  If upon any exercise of Warrants evidenced hereby the
number of Warrants exercised shall be less than the total number of Warrants
evidenced hereby, there shall be issued to the holder hereof or its assignee a
new Warrant Certificate evidencing the number of Warrants not exercised.




This Warrant Certificate, when surrendered at the offices of the Company, by the
registered holder thereof in person, by legal representative or by attorney duly
authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, for one or more other Warrant
Certificates of like tenor evidencing in the aggregate a like number of
Warrants.




Warrantholder may transfer the Warrants evidenced by this Warrant Certificate,
in whole or in part, only in accordance with paragraph 5 of the Warrant
Agreement.




The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.




(Signature Appears Next Page)





WITNESS the signatures of the duly authorized directors or officers of the
Company on this 31st  day of July, 2007.







Gentor Resources, Inc.










Signature:

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President








ELECTION TO PURCHASE




The undersigned hereby irrevocably elects to exercise _______________ of the
Warrants evidenced by the attached Warrant Certificate to purchase Warrant
Shares, and herewith tenders (or is concurrently tendering) payment for such
Warrant Shares in an amount determined in accordance with the terms of the
Warrant Agreement.  The undersigned requests that a certificate representing
such Warrant Shares be registered in the name of
___________________________________________________________________, whose
address is
______________________________________________________________________,  and
that such certificate be delivered to
_______________________________________________________, whose address is
_________________________________________________________________________.  If
said number of Warrants is less than the number of Warrants evidenced by the
Warrant Certificate, the undersigned requests that a new Warrant Certificate
evidencing the number of Warrants evidenced by this Warrant Certificate that are
not being exercised be registered in the name of __________________________,
whose address is
_________________________________________________________________________, and
that such Warrant Certificate be delivered to
________________________________________________, whose address is
_________________________________________________________________________.




Dated: ________________________, 200______.




Name of holder of Warrant Certificate:







--------------------------------------------------------------------------------




(Please Print)




Address:




_______________________________________




_______________________________________




_______________________________________




Federal Tax Identification Number:




_______________________________________

(if applicable)







_______________________________________

Signature




Note:

The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.










Signature Guaranteed:  ______________________________

Dated: __________________, 20___





ASSIGNMENT




For value received,
_________________________________________________________________ hereby sells,
assigns and transfers unto
_______________________________________________________,
___________________________________________________ of the Warrants evidenced by
the attached Warrant Certificate, together with all right, title and interest
therein, and does hereby constitute and appoint
_____________________________________________________________ as its due and
lawful attorney, to register the transfer of said Warrants on the books of
Gentor Resources, Inc., and to execute a new Warrant Certificate in the name of
___________________________________________________________ whose address is
__________________________________________________________________________
evidencing the number of Warrants so sold, assigned and transferred hereby.  If
the number of Warrants sold, assigned or transferred hereunder is less than the
number of Warrants evidenced by the attached Warrant Certificate, then the
undersigned requests that a new Warrant Certificate for an amount of Warrants
equal to the number of Warrants evidenced by the attached Warrant Certificate
that were not sold, transferred or assigned be registered in the name of the
undersigned.




Signed and delivered as a deed on ___________________________, 20_______.




Name of holder of Warrant Certificate:




_________________________________________

(Please Print)




Address:




_______________________________________




_______________________________________




_______________________________________




Federal Tax Identification Number:




_______________________________________

(if applicable)







_______________________________________

Signature




Note:

The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and such signature must be
guaranteed.













Signature Guaranteed:  ______________________________

Dated: __________________, 20___



